UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4541



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ARNOLD GUNNINGS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:04-cr-00014)


Submitted:   February 14, 2007              Decided:   March 29, 2007


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, JAMES MCELROY & DIEHL, PA, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Arnold Gunnings, Jr. appeals his conviction and

sentence to 46 months in prison and three years of supervised

release following his guilty plea to possession of a firearm by a

convicted   felon,      in   violation   of   18       U.S.C.   §     922(g)   (2000).

Gunnings contends the district court erred in denying his motion to

withdraw his guilty plea, because it was unknowing, involuntary,

and based on the lack of close assistance of competent counsel.

Finding no error, we affirm.

            A   defendant      may   withdraw      a    guilty      plea   prior   to

sentencing if he “can show a fair and just reason for requesting

the withdrawal.”        Fed. R. Crim. P. 11(d)(2)(B).                  We review the

district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion.         United States v. Ubakanma, 215 F.3d 421, 424

(4th Cir. 2000).        We have identified six factors for determining

whether   to    allow    a   defendant   to     withdraw        his    guilty    plea:

(1) whether he has offered credible evidence that his plea was not

knowing or voluntary; (2) whether he has credibly asserted his

legal innocence; (3) whether there has been a delay between entry

of the plea and filing of the motion; (4) whether the defendant has

had close assistance of competent counsel; (5) whether withdrawal

will cause prejudice to the Government; and (6) whether it will

inconvenience the court and waste judicial resources.                           United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).


                                      - 2 -
            A properly conducted guilty plea colloquy under Fed. R.

Crim. P. 11 raises a strong presumption that the plea is final and

binding.    United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992) (en banc).      A guilty plea is not rendered involuntary merely

because    it   was   entered   to    avoid   harsh      alternatives   such   as

prosecution on additional charges. See Bordenkircher v. Hayes, 434

U.S. 357, 363-65 (1978).        A defendant seeking to establish that he

is entitled to withdraw his plea because he did not receive close

assistance of counsel must show that counsel performed deficiently

and that, but for counsel’s errors, the defendant would not have

pled guilty and would have insisted on proceeding to trial. United

States v. Bowman, 348 F.3d 408, 416 (4th Cir. 2003).

            Gunnings argues the district court erred in finding his

plea was knowingly and voluntarily entered, because he presented

evidence that his former attorney failed to sufficiently explain

the consequences of pleading guilty or provide him with a formal

written plea agreement prior to the Rule 11 hearing.                 He further

contends    the   court   erred      in   finding   he    received   the   close

assistance of competent counsel, because he involuntarily entered

a guilty plea to a crime he asserts he did not commit based on the

threat that he would be prosecuted on an unrelated charge.

            Based on our review of the record, we conclude the

district court did not abuse its discretion in denying Gunnings’s

motion to withdraw his guilty plea. Because there was no challenge


                                      - 3 -
to the sufficiency of the district court’s Rule 11 hearing, the

court properly recognized there was a strong presumption that the

plea was final and binding.     Moreover, the evidence supported the

district court’s findings that Gunnings’s plea was not unknowing or

involuntary but rather a calculated decision that it was in his

best interest to plead guilty, and he received the close assistance

of competent counsel in entering the plea.

            Accordingly,   we   affirm   Gunnings’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 4 -